Citation Nr: 1455640	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  06-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic rhinosinusitis.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depressive disorder, and mood disorder, to include as secondary degenerative disc disease (DDD) of the thoracolumbar spine.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.  

6.  Entitlement to an initial disability rating in excess of 30 percent for chronic bronchial asthma.

7.  Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability due to VA treatment in October and November 2006 for residuals from a right lateral malleolus and calcaneal fracture, status post-surgery.  

8.  Entitlement to total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006, May 2007, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In June 2007, the Veteran appeared at a hearing before a Decision Review Officer at the local RO.  A transcript of the hearing is of record.

In February 2013, the Board issued a decision which, in pertinent part, denied an initial disability rating in excess of 30 percent for chronic rhinosinusitis.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 Court Order granting a Joint Motion for Partial Remand (JMR), the Court remanded the claim of entitlement to an initial disability rating in excess of 30 percent for chronic rhinosinusitis back to the Board for further consideration and development.  

Additionally, in the February 2013 Board decision, the issues of entitlement to service connection for an acquired psychiatric disorder, DDD of the thoracolumbar spine, a right knee disability, and a right ankle disability; entitlement to a disability rating in excess of 30 percent for chronic bronchial asthma; entitlement to VA benefits under 38 U.S.C.A. § 1151 due to VA treatment resulting in a right lateral malleolus and calcaneal fracture, status post-surgery; and entitlement to a TDIU were remanded for further development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters.

Furthermore, in March 2014, the Board remanded the issue of entitlement to an initial disability rating in excess of 30 percent for chronic rhinosinusitis on appeal for further development.  This development has been completed and the issue of entitlement to an initial disability rating in excess of 30 percent for chronic rhinosinusitis on appeal is ready for appellate review.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The issues of entitlement to service connection for an acquired psychiatric disorder, DDD of the thoracolumbar spine, a right knee disability, and a right ankle disability; entitlement to a disability rating in excess of 30 percent for chronic bronchial asthma; entitlement to VA benefits under 38 U.S.C.A. § 1151 due to VA treatment resulting in a right lateral malleolus and calcaneal fracture, status post-surgery; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic rhinosinusitis is manifested by swelling of the turbinates, nasal discharge, breathing through the mouth, and obstruction greater than 50 percent in both nasal passages, but there is no current evidence of polyps or complete obstruction of one nasal passage, rhinoscleroma, granulomatous rhinitis, incapacitating episodes, or evidence that the Veteran has undergone radical surgery with chronic osteomyelitis or has repeated surgeries resulting in near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected chronic rhinosinusitis is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for chronic rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6510-6514, 6522-6524 (2014).

2.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for chronic rhinosinusitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, private and VA treatment records, Social Security Administration (SSA) records, and afforded the Veteran VA examinations in September 2005, February 2010, and April 2014.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the increased rating claim for chronic rhinosinusitis that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including  VA treatment records, private treatment records, VA examination reports, SSA records, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for chronic rhinosinusitis.

The Veteran was initially granted service connection and assigned a 30 percent disability rating for chronic rhinosinusitis, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.97, Diagnostic Code (DC) 6522 (2014).  

Under Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent disability rating, the allergic or vasomotor rhinitis would be accompanied by polyps.  A 30 percent disability rating is the highest rating available under this diagnostic code.  38 C.F.R. Part 4.97, DC 6522 (2014).  


The Board also notes that DCs 6523-6524 address additional rhinitis conditions and DCs 6510-6514 cover various sinus disabilities.  Therefore, the Board will examine the evidence to determine whether the application of other diagnostic codes may result in a higher rating for the Veteran.  

Under Diagnostic Code 6523, a 10 percent disability rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent disability rating is warranted for bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6524, a 20 percent disability rating is warranted for granulomatous rhinitis with other types of granulomatous infection.  A 100 percent disability rating is warranted for Wegener's granulomatosis or lethal midline granuloma.  38 C.F.R. § 4.97.  

Diagnostic Codes 6510 through 6514 are rated under the General Rating Formula for Sinusitis.  The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted with (1) one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic use, or; (2) three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Although occurring before the effective date for service connection, the Board notes that in February 2003, a CAT scan demonstrated acute pansinusitis and ethmoidal soft tissue densities.  As a result, polyposis could not be ruled out.  There also was a left maxillary polyp.  In March 2003, an endoscopic examination revealed a straight septum with right sided inferior spur without perforation, masses, mucosal lesions, or secretions.  Polyps were found in the osteomeatal complex.  The nasal throat area was normal.  The diagnosis was nasal polyposis and sinusitis due to a right sided spur.  As a result, in April 2003, the Veteran had surgery for nasal polyposis, chronic sinusitis, and a septal deviation.  In November 2004, the Veteran's nose, mouth, and throat were all normal.  A CAT scan revealed right maxillary mucosal thickness with soft tissue fullness at the posterosuperior nasal cavity, which was felt to be likely due to polyposis changes.  The left maxillary had retention cyst or polyp present.  

The Veteran was afforded a VA respiratory examination in September 2005.  The examiner noted that the Veteran had a cough productive of yellow-greenish sputum, but no hemoptysis had been present.   The examiner noted a diagnosis of chronic rhinosinusitis.  He further stated that rhinosinusitis represented an inflammatory condition of the nasal and sinus mucosal lining, the same of other respiratory cavities.

In March 2007, the Veteran was noted on examination to have bilateral breath sounds.  The diagnosis was post nasal drip.  In October 2007, it was noted the Veteran had good control of his asthma and rhinosinusitis symptoms with medication.  

In November 2007, at a VA examination regarding asthma, the Veteran stated his asthma was exacerbated among other things, if his rhinitis was worse than usual.  He reported chronic nasal congestion which caused him to breathe through his mouth.  Upon examination, the nasal mucosa was swollen.  

In August 2009, the Veteran had a sore throat, nasal secretions, and congestion.  There was no cough, fever, or chills, or headache.  He felt tired with dyspepsia.  The examination showed moist oral mucosa but otherwise the throat and nasal areas were normal.

The Veteran was afforded a nose, sinus, larynx, and pharynx VA examination in February 2010.  The examiner noted that there were several Ear, Nose, and Throat (ENT) Clinic notes that stated that the Veteran had bilateral nasal polyposis and sinusitis (dated 2003).  Additionally, the examiner noted that the Veteran underwent a functional endoscopic sinus surgery in 2003.  The examiner noted the Veteran's rhinosinusitis interfered with his ability to breathe through his nose and had recurrent nasal stuffiness.  There was no purulent discharge, signs of a speech impediment, pain, crusting, neoplasms, or incapacitating episodes requiring bed rest and treatment by a physician.  The Veteran reported occasional headaches.  The Veteran's condition did not affect his occupational functioning and daily activities.  

Upon examination, the examiner noted that there were no nasal polyps.  The Veteran did have mild congestion in his nasal turbinates.  There was no obstruction (partial or complete) of one or broth nostrils, septal deviation, tissue loss, or scarring or deformity of the nose.  The examiner noted that there was no nasal regurgitation or speech impairment.  Additionally, the examiner noted that the Veteran did not undergo a laryngectomy or have residuals of an injury or disease to the pharynx.  The x-ray showed normal paranasal sinus.  The examiner diagnosed the Veteran with post functioning endoscopic sinus surgery.  The examiner concluded that the Veteran's disease primarily involved or originated from the nose and sinuses.

Although he was provided with a VA respiratory examination in November 2011, this examination dealt solely with evaluation of his service-connected chronic bronchial asthma.  

Ongoing VA treatment records show diagnoses of and treatment for chronic sinusitis and allergic rhinitis, with symptoms of throat pain, post nasal drip, and nasal congestion.  In March 2011, the Veteran made an unscheduled visit to his VA primary care provider due to severe nasal congestion associated with neck pain and occasional dyspnea.  He was diagnosed as having acute and chronic sinusitis.  In December 2011, the Veteran again sought treatment for general malaise, rhinorrhea, cough, and dark sputum production for three days.  He was diagnosed as having acute bronchitis, to rule out community-acquired pneumonia.  An August 2013 record noted that the Veteran had congested nasal turbinates with watery discharge, and a diagnosis of allergic rhinitis.  In December 2013, the Veteran reported to the Emergency Room (ER) due to throat pain and nasal congestion for four days.  The ENT examination showed moist mucosae, post nasal drip of thick secretions of yellowish material, and erythematous pharynx.   The Veteran's oral mucosa was normal.  The physician diagnosed the Veteran with sinusitis and prescribed medication.  A March 2014 record noted that the Veteran's allergic rhinitis was stable.  Multiple VA records note that the Veteran's allergic rhinitis was controlled with medication. 

The Veteran was afforded a VA examination in April 2014.  The examiner noted diagnoses of allergic rhinitis and chronic sinusitis.  The Veteran claimed his sinus problems had worsened in the last year.  He reported that on his last ENT clinic visit, he was prescribed a new medication for his conditions with some relief, but the symptoms still persisted.  The Veteran complained of constant nasal stuffiness, associated with clear nasal secretions that sometimes turned yellowish, watery eyes, sneezing, frontal and maxillary pressure.  He also claimed that when he was exposed to cold weather, dust, pollen, or in rainy days, these symptoms worsened, the nasal secretions turned sticky, yellow-green color, headaches, sore throat with expectoration, for which he visited the ER and required antibiotics for 10 days at least three times during the last year.

The examiner noted that the Veteran's sinuses currently affected were the maxillary and ethmoid.  The examiner noted that the Veteran's symptoms attributable to chronic sinusitis included episodes of sinusitis, pain of affected sinus, tenderness of affected sinus, and purulent discharge or crusting.  The examiner noted that the Veteran had four non-incapacitating episodes of sinusitis in the past 12 months.  However, the Veteran did not have any incapacitating episodes requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  The examiner noted that the Veteran had sinus surgery, to include functional endoscopic sinus surgery.  The surgery findings were bilateral nasal polyposis at maxillary ethmoidal sinus and nasal septal deviation on the right side.  The examiner noted that the Veteran did not have repeated sinus-related surgical procedures performed.  Additionally, the examiner noted that there was greater than a 50 percent obstruction of the nasal passage on both sides due to rhinitis, however, there was not complete obstruction in either nasal passage.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps found.  Furthermore, the examiner noted that the Veteran did not have granulomatous rhinitis, rhinoscleroma, Wegener's granulomatosis, lethal midline granuloma, or other granulomatous infections.  The Veteran did not have any scars or other pertinent physical findings, complications, conditions, or signs and/or symptoms related to any of his conditions noted above.  The examiner noted that the Veteran's April 2014 x-ray was normal.  

Additionally, the examiner noted that the February 2013 nasal examination showed straight septum, no perforations, no polyps or masses, and no mucosal lesions or secretions.  The nasal endoscopy showed inferior, mid, superior turbinates normal in size and shape.  The Osteometal complex showed no polyps, masses or discharge, and the Sphenoethmoidal recess showed no polyps or discharge.  Further, the direct nasopharyngoscopy showed the Eustachian tube patent, with no discharge; the nasopharyngeal walls had no neoplasia, no collapse on reveres E maneuver, and the oral/pharynx had no mucosal lesions, masses, or soft base of the tongue.  The examiner stated that the Veteran's sinus, nose, throat, larynx or pharynx conditions did not impact his ability to work.  The examiner noted the Veteran was diagnosed with nasal polyposis in 2003, which were removed.  He stated that the ENT visit on March 2013 where he underwent nasal endoscopy showed no polyps or masses.  At the present time, the Veteran had evidence of more than 50 percent obstruction of both sides of the nasal passage due to his service-connected chronic rhinosinusitis.  Lastly, the examiner noted that there was recorded evidence on the Veteran's electronic VA medical records of several ER visits for treatment of his service-connected chronic rhinosinusitis, with the most recent one in December 2013.     

The Board concludes that there have been no clinical findings to show that the Veteran's chronic rhinosinusitis is worse than the 30 percent disability rating that he is currently assigned.  The February 2010 and April 2014 VA examiner's noted that the Veteran's chronic rhinosinusitis showed no current evidence of polyps upon examination.  Additionally, as noted earlier, the Veteran's chronic rhinosinusitis is rated as 30 percent disabling under DC 6522, which is the highest rating available under this diagnostic code.  Therefore, the Veteran is not entitled to a higher disability rating under DC 6522.  

As to a rating under Diagnostic Codes 6510 to 6514, the criteria for a 50 percent rating, the highest maximum rating under the General Rating Formula for Sinusitis, there is no showing the Veteran has undergone radical surgery with chronic osteomyelitis or has repeated surgeries resulting in near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The Board recognizes the Veteran has undergone one sinus surgery (functional endoscopic sinus surgery) in April 2003, but that surgery has not been described as radical and more importantly, there is no evidence establishing the Veteran has chronic osteomyelitis.  While the Veteran reported headaches, tenderness of affected sinus, and crusting at the April 2014 VA examination, this was not the result of repeated surgeries resulting in near constant sinusitis.  Specifically, the April 2014 VA examiner noted that the Veteran did not have repeated sinus-related surgical procedures performed.  Additionally, the April 2014 VA examiner noted that the Veteran did not have any incapacitating episodes requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  Therefore, the Board finds the Veteran's chronic rhinosinusitis disability picture does not more nearly approximate a 50 percent disability rating.  38 C.F.R. § 4.97.  

Additionally, as noted by the April 2014 VA examiner, there was no finding of rhinoscleroma upon examination to allow for a higher disability rating of 50 percent under Diagnostic Code 6523.  Additionally, the April 2014 VA examiner also noted that the Veteran did not suffer from granulomatous rhinitis, Wegener's granulomatosis, lethal midline granuloma, or other granulomatous infections to allow for a higher disability rating of 100 percent under Diagnostic Code 6524.  38 C.F.R. § 4.97.  

For all of the foregoing reasons, the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for chronic rhinosinusitis and the benefit of-the doubt standard does not apply.  38 C.F.R. § 5107 (b).

III. Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected chronic rhinosinusitis include swelling of the turbinates, nasal discharge, post-nasal drip, breathing through the mouth, headaches, sinus pressure, watery eyes, sneezing, and obstruction greater than 50 percent in both nasal passages.  However, these symptoms of the Veteran's chronic rhinosinusitis are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6521-6524.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  

Additionally, the Board notes that although the Veteran currently is unemployed, the Veteran does not contend, nor does the evidence suggest that his chronic rhinosinusitis is a factor in his current employment status.  Instead, it appears that his back disability and other health problems are the reasons the Veteran is not currently working.  The SSA did not include rhinosinusitis in its findings as a factor explaining why the Veteran could not work and was considered disabled for purposes of disability benefits.   


ORDER

Entitlement to an initial disability rating in excess of 30 percent for chronic rhinosinusitis is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

Further development is warranted as certain actions requested in the February 2013 Board remand have not been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Therefore, the February 2013 remand has been included below in order for the directives to be completed.



A. Thoracolumbar Spine Disability

The Veteran has filed a claim for service connection for intervertebral disc syndrome, diagnosed as degenerative disc disease of the thoracolumbar spine, claiming both orthopedic residuals and neurological residuals such as pain radiating to his lower extremities.  The Veteran has stated his low back pain began in Vietnam after he jumped off a truck.  It is unclear if this is the same incident of the motor vehicle accident that the Veteran identified as a PTSD stressor or another incident where he jumped off a truck.  The Board acknowledges that there is evidence that the Veteran began seeking treatment for low back pain after a civilian work accident in April 2000.  Nevertheless, lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  At this point, as the Veteran has dated the onset of his back disability to service and as VA has not provided the Veteran an examination regarding the relationship between any current low back disability and service, the Board has determined that he should be provided a VA examination to determine whether the Veteran has a low back disability attributable to service.  

B. An Acquired Psychiatric Disorder

As to the Veteran's claim for an acquired psychiatric disorder, the Veteran underwent VA examination in September 2011 and the same examiner also provided additional opinions in a November 2011 report.  The September 2011 examination determined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner did not reconcile her findings and determination with the earlier treatment records, such as the initial diagnosis of February 2005 which included a diagnosis for PTSD that met the DSM-IV criteria.  Further treatment notes indicated that the Veteran suffered symptoms specifically related to service such as nightmares relating to the motor vehicle accident in Vietnam that the Veteran has identified as his primary stressor (see, e.g., the treatment note in February 2005).  The Veteran has also reported other symptoms such as flashbacks and avoidance behavior (see, e.g., the treatment note in October 2004 or the report of Dr. C. J. M dated in May 2001).  Finally, as recently as December 2011, VA mental health providers have diagnosed the Veteran with PTSD.  The Board has therefore determined that it would be helpful to have the file returned to the VA examiner in September 2011 and have the examiner reconcile such diagnoses and symptoms of PTSD with the examination results and opinions of September 2011.  

The November 2011 report addresses whether any other mental health disability is directly related to service and/or whether the disability is caused by the Veteran's service-connected disabilities: chronic bronchial asthma, chronic rhinosinusitis, left ear hearing loss, and tinnitus.  The Board notes, however, that other competent medical evidence links his current mental health symptoms to his medical conditions and symptoms, especially low back pain that radiates into the lower extremities.  The Veteran has also concurrently filed pending claims of service connection for other medical conditions which includes low back pain.  Thus, the Board finds the record also raises the question as to whether any mental health disability is caused or aggravated by his low back disorder if it is ultimately determined to be a service-connected disability.  See 38 C.F.R. § 3.310(a).  

C. Chronic Bronchial Asthma

As to the claim for an initial rating higher than 30 percent for chronic bronchial asthma, the RO initially granted service connection for this condition and assigned a rating of 10 percent in a rating decision dated in January 2006, effective May 16, 2005.  The Veteran expressed disagreement and instead of issuing a statement of the case, the RO in a rating decision dated in February 2008 increased the rating to 30 percent, effective from May 16, 2005, believing that the increased rating resolved all the contentions in the Veteran's appeal.  However, this is not the maximum benefit assignable for that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a March 2008 statement, the Veteran reported that he disagreed with the 30 percent disability assigned for his bronchial asthma.  Thereafter, the RO did not avail itself the opportunity to issue supplemental statements of the case addressing the claim and subsequent evidence which was relevant to the claim.  

The Board also finds the claim must be remanded for further development.  VAMC outpatient notes indicate the Veteran underwent pulmonary function tests in November 2007 and October 2010, and while the notes contain the interpretation of the test by characterizing the severity of the disability the actual numerical results are not included.  The Board also acknowledges that the November 2007 pulmonary function test may have occurred as part of a VA examination which was reported later that month.  That report does contain numerical results of a pulmonary function test but also refers to the interpretation that was provided in the November 2007 outpatient note.  Therefore, it is not clear to the Board whether there were one or two tests in November 2007.

If there was a separate earlier test in November 2007, the Board has determined the numerical results from that test and the October 2010 test should be associated with the file.  The schedular criteria for rating chronic bronchial asthma are based upon the numerical results from pulmonary function tests.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Therefore, on remand, the RO should obtain the actual numerical results of all VA pulmonary function tests.  

D. Right Ankle and 1151 Claim

In October 2006, the Veteran suffered trauma to his right ankle which VA diagnosed as an undisplaced fracture of the distal tibia and a compound fracture of the calcaneal, which VA treated conservatively with a cast.  The Veteran subsequently sought private treatment and the ankle injury was surgically repaired in February 2007.  The Veteran also has filed a claim for benefits under 38 U.S.C.A. § 1151 for additional disability due to VA treatment for residuals from a right lateral malleolus and calcaneal fracture, status post-surgery.  It appears the Veteran is contending that the need for subsequent surgery is a result of VA negligence.

The Board finds that further development on the question of informed consent is needed before the claim can be considered on the merits as the record does not contain a copy of the actual signed informed consent for treatment in October 2006 and which continued at least through November 2007.  Furthermore, although the electronic outpatient notes have been associated with the file, it is unclear whether there are separate written documents relating to the treatment similar to the written informed consent that the Veteran would have signed.  These VA records are constructively of record and may be pertinent to the claim.  Thus, they must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it is unclear if all records from the October 2006 of the Veteran have been associated with the file, the Board has determined an attempt should be made to secure all relevant documents.  38 C.F.R. § 3.159 (e)  (VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the requested records do not exist or further attempts to obtain the records would be futile).  

In addition, the Veteran submitted some records from Dr. Felix Rodriguez Del Rio, which consists of radiological studies and the operative report.  The Board has determined it would be helpful to also have a complete set of records from Dr. Del Rio and any other medical providers who treated the Veteran's ankle after November 2006.

In this regard, the Board has deferred whether the Veteran has a service connected disability of the right ankle.  Both the service connection claim and the determination of whether the Veteran is entitled to benefits under § 1151, involves the right ankle.  The interplay between the two cannot occur until the development for the § 1151 claim is completed because it involves questions of the existence and extent of disability and the level of functioning before treatment began in October 2006 and after.  Thus, the two claims are inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board has determined that the Veteran should have a VA examination to determine if the Veteran has a current right ankle disability related to service under the standards of McLendon.  

After this development has occurred, the claims files should be sent for an independent medical opinion (outside the VA system) for an opinion as to whether the Veteran developed an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treatment in October 2006.  

E. Right Knee

As to the claim of service connection for the right knee, there is evidence that the Veteran had arthroscopic surgery during the period from 1975 to 1977, as the history from the Veteran varied on the dates.  While the history of surgery is clear that the Veteran injured the right knee, it is not clear from the record when the injury itself occurred including service.  Therefore, the Board finds that there is sufficient evidence to warrant a VA examination of the right knee under McLendon.

F. TDIU

Finally, the Veteran has filed a separate claim for total disability based upon individual unemployability.  As, the Veteran has claims still pending before the Board that as noted above, are subject to the remand and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VAMC pulmonary function test results referred to in the notes for November 2007 and October 2010.  The RO is instructed that the documents which records actual numerical results are required.  All efforts to obtain these records must be documented in the file.  

2.  Obtain from VAMC or any other source and also from the proper custodian any VA treatment records pertinent to the Veteran's treatment for a right ankle fracture at the San Juan VAMC from October 2006 to November 2006 which have not yet been associated with the claims file.  These records should include all treatment records, informed consent forms, laboratory or test results, and to include all progress notes, nurses' notes, consultation reports, laboratory, radiological, and other diagnostic studies.  All efforts must be documented.

The RO is to specifically request a copy of the Veteran's signed informed consent agreement for treatment for the ankle fracture diagnosed at VA in October 2006. A written response to that request is required.

If the record does not exist or further efforts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or authorize VA to obtain the records of Dr. Felix Rodriguez Del Rio, Hospital General Menonita, Inc. and the records of any other medical provider involved in the treatment and surgery of the right ankle fracture.  

The AOJ should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

4.  Provide the Veteran a VA examination for a low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's back disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's back disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically comment on the injury described by the Veteran where he jumped from a truck and that started the onset of pain and other symptoms.

The examiner is also asked to comment on the Veteran's civilian work accident in April 2000 when he developed severe pain and other symptoms after he attempted to pry open or lift a heavy manhole cover or lid.

If the examiner determines that a low back disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current tremor disability, if so, identify the other potential causes for the symptoms of tremors after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  

5.  After the VA examination for the back is completed and the report has been associated with the file, have the same VA mental health examiner who prepared the September 2011 and November 2011 reports, or appropriate substitute, to review the file and if he/she believes it necessary, or is unavailable, provide the Veteran a VA mental health examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include any depressive disorder, mood disorder, and PTSD.  The claims file should be made available to the examiner in conjunction with the opinion and/or examination.  All necessary testing should be conducted.  A complete rationale must be provided for any opinion offered.

The examiner is asked to prepare an addendum addressing the following questions:  

a)  The examiner is asked to comment on the findings and diagnosis of PTSD made by the Veteran's mental health care providers in February 2005 and continuing until at least December 2011 and if feasible to reconcile those results with the September 2011 examination results, including whether the September 2011 diagnosis represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.  

b)  If and only if the VA examination determines the Veteran has a back disability related to service, whether any current psychiatric disorder is at least as likely as not caused OR aggravated by the back disability. 

The examiner is advised that in this context, the term "aggravation" means a permanent increase in the disability, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms, due to service-connected disabilities.

6.  Provide the Veteran a VA examination for the right knee disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's right knee disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's right knee disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to comment on the arthroscopic surgery on the right knee that occurred between 1975 and 1977 and its relationship to service. 

If the examiner determines that a right knee disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

7.  Provide the Veteran a VA examination for the right ankle disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's right ankle disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's right ankle disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to comment on the clinical significance of the ankle fracture that occurred in October 2006 and its relationship to any ankle disability that is related to service.  In particular, if feasible, the examiner is asked to offer an opinion as to the symptomatology and limitation of function of the ankle disability related to service before the fracture and whether the symptomatology and limitation of function of the ankle disability related to service can currently be separated from the residuals of the October 2006 fracture of the right ankle. 

If the examiner determines that a right ankle disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

8.  Only after the foregoing record development and VA examination of the right ankle has occurred, arrange to have the Veteran's file reviewed by a qualified physician. The reviewer must review the Veteran's claims file, including any records added pursuant to this remand.  The reviewer should answer the following questions: 

a)  Is it at least as likely as not (50 percent probability or more) that the proximate cause of the subsequent February 2007 surgery and resulting residuals was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treatment received in October and November 2006? 

b)  Whether the consent form executed by the Veteran in October 2006 encompassed the risks of subsequent surgery and residuals as documented by the private medical records dated in February 2007?

c)  If the subsequent surgery and/or resulting residuals were not at least as likely as not due to the above, then was it an event not reasonably foreseeable by a reasonable health care provider?

9.  After the development requested is completed, adjudicate the claims for service connection for degenerative disc disease of the thoracolumbar spine, service connection for an acquired psychiatric disorder, service connection for a right knee disability, service connection for a right ankle disability, an initial rating in excess of 30 percent for chronic bronchial asthma, entitlement to additional benefits under 38 U.S.C.A. § 1151 for a right ankle disability, and entitlement to total disability based upon individual unemployability due to service-connected disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


